Citation Nr: 0821159	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-26 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died on October [redacted], 2004, from pulmonary 
fibrosis, with a secondary cause of chronic obstructive 
pulmonary disease (COPD).  The appellant contends that the 
veteran's pulmonary fibrosis was caused by in-service 
asbestos exposure.  

In February 2005, a private physician submitted a statement 
reporting that she had treated the veteran since September 
2002 and that the veteran had a history of pulmonary fibrosis 
and COPD.  See February 2005 Colon letter.  The physician 
stated that "it is at least possible that [the veteran's] 
pulmonary fibrosis was a result of his exposure to asbestos 
conditions aboard the ships that he was serving on as a cook 
and also to asbestos exposure to pre-War buildings."  In 
April 2005, a VA examiner opined that it would be "too 
speculative" to agree or deny that there was any degree of 
asbestosis involved in [the veteran's] pulmonary fibrosis" 
based in part on the absence of "X-ray reports or CAT scan 
reports documenting the presence of pleural plaques."

Initially, the Board notes that although the private opinion 
provides support for the appellant's claim, its probative 
value is limited as the physician did not provide any 
rationale or medical evidence in support of his opinion, and 
the opinion is too vague to warrant service connection on its 
own.  As there appear to be outstanding private treatment 
records (per the private physician's letter) which might be 
relevant to the issue, however, the Board finds that the 
claim must be remanded to request these records.  
Accordingly, the case is REMANDED for the following action:

1. The AMC should request the outstanding 
private treatment records from Pulmonary 
Practice Associates.  

2.  Thereafter, the RO should re-
adjudicate the appellant's claim.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


